ICJ_164_IranianAssets_IRN_USA_2019-08-15_ORD_01_NA_00_FR.txt.        INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


     CERTAIN IRANIAN ASSETS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)


         ORDER OF 15 AUGUST 2019




              2019
       COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRÊTS,
   AVIS CONSULTATIFS ET ORDONNANCES


    CERTAINS ACTIFS IRANIENS
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)


       ORDONNANCE DU 15 AOÛT 2019

                            Oﬃcial citation:
                         Certain Iranian Assets
         (Islamic Republic of Iran v. United States of America),
          Order of 15 August 2019, I.C.J. Reports 2019, p. 552




                         Mode oﬃciel de citation :
                         Certains actifs iraniens
         (République islamique d’Iran c. Etats-Unis d’Amérique),
         ordonnance du 15 août 2019, C.I.J. Recueil 2019, p. 552




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-157376-3
                                            No de vente :   1174

                                   15 AUGUST 2019

                                      ORDER




         CERTAIN IRANIAN ASSETS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)




        CERTAINS ACTIFS IRANIENS
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)




                                   15 AOÛT 2019

                                   ORDONNANCE

                                                                          552




              COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2019
                                                                                    2019
                                                                                   15 août
                                15 août 2019                                     Rôle général
                                                                                   no 164

             CERTAINS ACTIFS IRANIENS
       (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                      D’AMÉRIQUE)




                             ORDONNANCE


  Le président de la Cour internationale de Justice,
   Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
ticle 44 de son Règlement,
   Vu l’ordonnance du 13 février 2019, par laquelle la Cour a ﬁxé au
13 septembre 2019 la date d’expiration du délai pour le dépôt d’un
contre-mémoire des Etats-Unis d’Amérique ;
   Considérant que, par lettre datée du 29 juillet 2019, l’agent des Etats-
Unis d’Amérique a prié la Cour de proroger jusqu’au 31 octobre 2019 le
délai pour le dépôt du contre-mémoire, en exposant les raisons de cette
demande ; qu’il a expliqué que son gouvernement avait besoin de plus de
temps pour préparer cette pièce « car ce sont en grande partie les mêmes
personnes » qui travaillent sur la présente aﬀaire et celle relative à des
Violations alléguées du traité d’amitié, de commerce et de droits consulaires
de 1955 (République islamique d’Iran c. Etats-Unis d’Amérique), dans le
cadre de laquelle les Etats-Unis d’Amérique entendent soulever des excep-
tions préliminaires ; qu’il a également indiqué que « le court laps de temps
entre [l]es … dates butoirs » ﬁxées pour chacune de ces aﬀaires « résult[ait]
de la demande de prorogation de délai présentée par l’Iran pour le dépôt
de son mémoire » dans la seconde d’entre elles, à laquelle les Etats-Unis
d’Amérique ne s’étaient pas opposés ; et considérant que, dès réception de
cette lettre, le greﬃer, se référant au paragraphe 3 de l’article 44 du Règle-
ment, en a fait tenir copie à l’agent de la République islamique d’Iran ;
   Considérant que, par lettre datée du 14 août 2019, le coagent de la
République islamique d’Iran a notamment indiqué que, « [s]elon l’Iran,

                                                                            4

           certains actifs iraniens (ordonnance 15 VIII 19)                 553

aucune des raisons qu’avancent les Etats-Unis ne [pouvait] justiﬁer la
prorogation de délai qu’ils demandent au titre du paragraphe 3 de l’ar-
ticle 44 du Règlement de la Cour » ; et considérant qu’il a, en particulier,
argué que les Etats-Unis d’Amérique ne pouvaient mettre en avant le fait
que « ce sont en grande partie les mêmes personnes qui travaillent sur [l]es
deux aﬀaires », puisque celles-ci sont indépendantes l’une de l’autre et que
ce sont les Etats-Unis d’Amérique qui ont choisi de soulever des excep-
tions préliminaires en l’aﬀaire relative à des Violations alléguées du traité
d’amitié, de commerce et de droits consulaires de 1955 (République isla-
mique d’Iran c. Etats-Unis d’Amérique) ;
   Compte tenu des vues des Parties,
  Reporte au 14 octobre 2019 la date d’expiration du délai pour le dépôt
du contre-mémoire des Etats-Unis d’Amérique ;
  Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le quinze août deux mille dix-neuf, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République islamique d’Iran
et au Gouvernement des Etats-Unis d’Amérique.


                                                    Le président,
                                       (Signé) Abdulqawi Ahmed Yusuf.
                                                      Le greﬃer,
                                           (Signé) Philippe Gautier.




                                                                              5

